UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2012 Annual Report to Shareholders DWS Select Alternative Allocation Fund Contents 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Information About Your Fund's Expenses 35 Tax Information 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Board Members and Officers 45 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate loan risk, volatility in commodity prices, infrastructure and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. This fund is a fund-of-funds, which means its assets are invested in a combination of other DWS funds, certain other securities and derivative instruments. The fund seeks to achieve its objective by investing in alternative (or nontraditional) asset categories and investment strategies. The fund may also invest in securities of exchange-traded funds ("ETFs") when the desired economic exposure to a particular asset category or investment strategy is not available through a DWS fund. The fund's allocations among underlying funds may vary over time. The fund outperformed the 0.98% average return of the funds in its Morningstar peer group, Multialternative Funds. The fund's three-year average annual total return is 7.43%, well ahead of the 3.44% average for the category. During the 12-month period ended August 31, 2012, DWS Select Alternative Allocation Fund returned 3.54%. In comparison, the Standard & Poor's 500® (S&P 500) Index gained 18.00% and the fund's blended benchmark returned 7.75%. The blended benchmark is made up of the MSCI World Index (60%) and the Barclays U.S. Aggregate Bond Index (40%). As always, it is important to remember that in keeping with the fund's objective of seeking capital appreciation, our primary goal is not to keep up with the stock market's short-term performance, but to provide investors with strategies for longer-term portfolio diversification. Fund Performance Hedging Strategies (Target weighting, 17% of assets):In this portion of the fund, we seek to generate returns independent from the broader financial markets via a position in DWS Disciplined Market Neutral Fund. The fund holds an approximately equal weight in long and short positions in U.S. equities, so stock selection — and not overall market performance — is the key factor in its results. Commodities (Target weighting, 14% of assets):In this allocation, which seeks to participate in the returns of the global commodity markets, we have three holdings: DWS Enhanced Commodity Strategy Fund, iShares S&P Global Timber & Forestry Index Fund and Market Vectors Agribusiness ETF, which invests in the stocks of agriculture-related companies. Since the two ETFs are newer holdings — and relatively small positions in the fund — they had a limited impact on performance. However, DWS Enhanced Commodity Strategy Fund was a significant detractor during the past year. Commodity prices fell sharply through the first 10 months of the period due to the downturn in global growth and concerns about China's economy. While commodities staged a strong rebound in July and August 2012, the asset class nonetheless closed the year at a loss. Real Return(Target weighting, 27.5% of assets):The purpose of this allocation is to provide a measure of protection against inflation via categories such as real estate, infrastructure and inflation-protection. While inflation has been relatively low in recent years, we believe it has the potential to rise in the years ahead due to the highly accommodative policies of the world's central banks. This segment of the fund performed very well during the year, as both DWS RREEF Global Real Estate Securities Fund and DWS RREEF Global Infrastructure Fund finished with double-digit returns and outperformed the broader global markets, as represented by the MSCI World Index. In addition, DWS Global Inflation Fund, which invests in inflation-protected bonds, benefited from the sharp decline in interest rates. Currency (Target weighting, 21% of assets): Our currency allocation offers exposure to foreign investments, some of which are not denominated in U.S. dollars, in order to provide investors — who typically have large weightings in dollar-denominated assets in their traditional portfolios — with improved currency diversification. Together, the investments in this allocation combined to produce a return that was approximately flat during the period. DWS Enhanced Emerging Markets Fixed Income Fund generated a solid return, but the other four holdings in the Currency allocation — DWS Emerging Markets Equity Fund, SPDR Barclays Capital International Treasury Bond ETF, Wisdom Tree Emerging Markets Local Debt ETF, and WisdomTree Emerging Markets SmallCap Dividend ETF — lost ground amid the elevated risk aversion that characterized the majority of the period. Emerging-market equities lagged other asset classes by a particularly wide margin due to worries about slowing growth in China. Opportunistic (Target weighting, 20.5% of assets):This allocation is designed to offer investors with exposure to categories that are generally not included in traditional allocations, such as preferred stocks (iShares S&P U.S. Preferred Stock Index ETF), convertible bonds (SPDR Barclays Convertible Securities Fund) and floating-rate notes (DWS Floating Rate Fund). This allocation delivered a double-digit gain in the aggregate, which made it the largest contributor to the fund's 12-month performance. Outlook and Positioning We rebalance the portfolio frequently to maximize diversification and capitalize on moves in the financial markets. One of our most notable changes during the past year was our decision to add two new exchange-traded funds, Market Vectors Agribusiness ETF and iShares S&P Global Timber & Forestry Index Fund, in order to augment the fund's diversification. We also added two holdings early in the period — iShares S&P U.S. Preferred Stock Index ETF and SPDR Barclays Capital Convertible Securities ETF — to help diversify the fund into areas that most investors may not have exposure to in their portfolios: preferred stocks and convertible securities. Preferred stocks generally have relatively low correlation with the returns of both bonds and common stocks, while convertible securities have had a low correlation with fixed-income assets and a high, but imperfect, correlation with equities. "We remain diligent in our search for additional asset classes that we can incorporate into the portfolio. When we opened this fund in 2008, it was diversified among eight different investments. At the close of the reporting period, that number stood at 16." In addition to adding new asset classes, we also added to the fund's existing weightings in DWS Floating Rate Fund and SPDR Barclays Capital International Treasury Bond ETF. We funded these moves through reductions in DWS Emerging Markets Equity Fund and DWS RREEF Global Real Estate Fund. We believe these changes, in total, should help augment the diversification benefits investors can achieve through an investment in the fund. We remain diligent in our search for additional asset classes that we can incorporate into the portfolio. When we opened this fund in 2008, it was diversified among eight different investments. At the close of the reporting period, that number stood at 16. Another consideration we have in managing the portfolio is the potential for rising inflation in the future. The recent low level of key inflation readings has caused many investors to put the concern of rising price levels on the back burner. Still, the recent actions by global central banks to stave off recession by pumping liquidity into the financial system may have raised the odds that inflation will increase in the future. We believe certain alternative investments — such as commodities, global infrastructure stocks, global Treasury Inflation Protected Securities (TIPS), floating rate notes and global real estate — have the potential to perform well during periods of rising prices. During the past year, we remained focused on ensuring that a portion of the fund could provide protection against the potential for rising inflation. From a longer-term standpoint, we believe that alternative asset classes can still provide diversification benefits for those with traditional portfolios. We encourage investors to maintain this perspective, rather than focusing on short-term returns. Asset Allocation (As a % of Investment Portfolio) 8/31/12 8/31/11 Market Neutral DWS Disciplined Market Neutral Fund 17% 15% Floating Rate Notes DWS Floating Rate Fund 15% 14% Commodities DWS Enhanced Commodity Strategy Fund 12% 13% Treasury Inflation-Protected Securities DWS Global Inflation Fund 12% 14% Emerging Markets DWS Emerging Markets Equity Fund DWS Enhanced Emerging Markets Fixed Income Fund WisdomTree Emerging Markets Local Debt Fund 12% 18% Global Infrastructure DWS RREEF Global Infrastructure Fund 10% 8% International Treasury Bond SPDR Barclays Capital International Treasury Bond Fund 7% 6% Global Real Estate DWS RREEF Global Real Estate Securities Fund 5% 7% Preferred Stock iShares S&P U.S. Preferred Stock Index Fund 3% — Money Market Fund Central Cash Management Fund 2% 2% International and Emerging-Markets Small Cap WisdomTree Emerging Markets SmallCap Dividend Fund Vanguard FTSE All World ex-U.S. Small-Cap Fund 2% 3% Convertible Securities SPDR Barclays Convertible Securities Fund 2% — Agriculture Market Vectors Agribusiness Fund 1% — Timber iShares S&P Global Timber & Forestry Index Fund 0% — 100% 100% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 45 for contact information. Subadvisor QS Investors, LLC ("QS Investors"), located in New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang, Head of Portfolio Management and Trading, QS Investors Began managing the fund in 2008. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Inna Okounkova, Head of Strategic Asset Allocation Portfolio Management, QS Investors Began managing the fund in 2008. On Leave through December 31, 2012. • Joined QS Investors in 2010 after 11 years with Deutsche Asset Management as a quantitative analyst, portfolio manager and Head of Strategic Asset Allocation Portfolio Management. • MS, Moscow State University; MBA, University of Chicago — Graduate School of Business. Thomas Picciochi, Head of Global Tactical Asset Allocation Portfolio Management and Trading, QS Investors Began managing the fund in 2010. • Joined QS Investors in 2010 after 24 years of experience in portfolio management and various research and analysis positions at Deutsche Asset Management, State Street Global Advisors, FPL Energy, Barnett Bank, Trade Finance Corporation and Reserve Financial Management. • BA and MBA, University of Miami. Ellen Tesler, Portfolio Manager, QS Investors Began managing the fund in 2012. • Member of the QS Investors portfolio management and trading group. • Formerly at DB Advisors (2000-2010). Prior to joining DB Advisors, one year as an analyst at Lord Abbett and Company. • BBA and MBA, Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Diversification neither assures a profit nor guarantees again a loss. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. Index returns do not reflect any fees or expenses and it is not possible to invest into an index. The Morningstar Multialternative Funds category represents funds that offer investors exposure to several different alternative investment tactics. As such, the majority of these funds' assets are invested in alternative strategies that may change over time in response to market conditions. These funds may have static allocation to alternative strategies or may take a more tactical approach in their allocation among alternative strategies and classes depending on opportunities in the current environment. An exchange-traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. Short positions represent the borrowing then selling of a security with the expectation that the security will fall in value. The security can then be purchased and the borrower repaid at a lower price. With a long position, a security is purchased with the expectation that the security will rise in value. Contribution incorporates both a stock's total return and its weighting in the index. Treasury Inflation Protected Securities (TIPS) are Treasury securities whose par value is indexed to inflation, which means that the par value increases with inflation as measured by the Consumer Price Index. The interest rate for these securities is typically paid semiannually and remains fixed. Performance Summary August 31, 2012 (Unaudited) Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 3.54% 7.43% 6.69% Class C 2.74% 6.63% 5.89% MSCI World Index† 8.12% 7.91% 4.33% Barclays U.S. Aggregate Bond Index† 5.78% 6.51% 7.38% Blended Index† 7.75% 7.84% 6.46% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -2.42% 5.33% 5.09% Class C (max 1.00% CDSC) 2.74% 6.63% 5.89% MSCI World Index† 8.12% 7.91% 4.33% Barclays U.S. Aggregate Bond Index† 5.78% 6.51% 7.38% Blended Index† 7.75% 7.84% 6.46% No Sales Charges Class R 2.97% 6.96% 6.23% Class S 3.81% 7.70% 6.94% Institutional Class 3.90% 7.73% 6.97% MSCI World Index† 8.12% 7.91% 4.33% Barclays U.S. Aggregate Bond Index† 5.78% 6.51% 7.38% Blended Index† 7.75% 7.84% 6.46% * The Fund commenced operations on October 1, 2008. The performance shown for each index is for the time period of September 30, 2008 through August 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.71%, 2.47%, 2.00%, 1.54% and 1.39% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the DWS Select Alternative Allocation Fund during such periods have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 1, 2008. The performance shown for each index is for the time period of September 30, 2008 through August 31, 2012, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. The Blended Index consists of 60% in the MSCI World Index and 40% in the Barclays U.S. Aggregate Bond Index. Net Asset Value and Distribution Information Class A Class C Class R Class S Institutional Class Net Asset Value: 8/31/12 $ 5/1/12 (Commencement of operations of Class R) $
